                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    IN RE: Melissa A. Vogel fka Melissa A.                 BK NO. 18-03969 HWV
    Sweeney
           Cory T. Vogel                                   Chapter 13
                                 Debtor(s)
                                                           Related to Claim No. 14
    PENNYMAC LOAN SERVICES, LLC
                        Movant
              vs.

    Melissa A. Vogel fka Melissa A. Sweeney
    Cory T. Vogel
                                  Debtor(s)

    Jack N. Zaharopoulos,
    Trustee

                      CERTIFICATE OF SERVICE OF
      PRAECIPE TO WITHDRAW NOTICE OF MORTGAGE PAYMENT CHANGE
    I, Rebecca A. Solarz, of KML Law Group, P.C., certify that I am, and at all times hereinafter
    mentioned was, more than 18 years of age and that on August 25, 2021, I served the above captioned
    pleading, filed in the proceeding on the parties at the addresses shown below;

    Debtor(s)                                              Attorney for Debtor(s)
    Melissa A. Vogel fka Melissa A. Sweeney                Gary J. Imblum, Esq.
    112 Beech Avenue                                       4615 Derry Street
    Fredericksburg, PA 17026                               Harrisburg, PA 17111

    Cory T. Vogel                                          Trustee
    112 Beech Avenue                                       Jack N. Zaharopoulos
    Fredericksburg, PA 17026                               8125 Adams Drive
                                                           Hummelstown, PA 17036



    Method of Service: electronic means or first class mail

    Dated: August 25, 2021
                                                       /s/Rebecca A. Solarz, Esquire
                                                       Rebecca A. Solarz, Esquire
                                                       Phone: (215) 825-6327
                                                       Email: rsolarz@kmllawgroup.com




Case 1:18-bk-03969-HWV          Doc 54-1 Filed 08/25/21 Entered 08/25/21 12:08:00                        Desc
                                Certificate of Service Page 1 of 1
